
	
		I
		111th CONGRESS
		1st Session
		S. 620
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 18, 2009
			Referred to the Committee on House Administration and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		AN ACT
		To repeal the provision of law that
		  provides automatic pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay adjustments
			 for Members of Congress
			(a)In generalParagraph (2) of section 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and conforming
			 amendmentsSection 601(a)(1)
			 of such Act is amended—
				(1)by striking (a)(1) and
			 inserting (a);
				(2)by redesignating subparagraphs (A), (B),
			 and (C) as paragraphs (1), (2), and (3), respectively; and
				(3)by striking as adjusted by paragraph
			 (2) of this subsection and inserting adjusted as provided by
			 law.
				(c)Effective
			 dateThis section shall take
			 effect on December 31, 2010.
			
	
		
			Passed the Senate
			 March 17, 2009.
			Nancy Erickson,
			Secretary
		
	
